FILED
                           NOT FOR PUBLICATION                              NOV 07 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50138

              Plaintiff - Appellee,              D.C. No. 3:08-CR-2701-LAB

  v.
                                                 MEMORANDUM *
EDUARDO MUNOZ-CAMARENA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted October 11, 2011 **
                              Pasadena, California

Before: CALLAHAN and FERNANDEZ, Circuit Judges, and TIMLIN, Senior
District Judge.***




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

       **
        The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
       ***
         The Honorable Robert J. Timlin, Senior Judge, United States District
Court for the Central District of California, sitting by designation.

                                          1
      Defendant-Appellant Eduardo Munoz-Camarena (“Appellant”) appeals his

sentence for attempted entry after removal. Appellant makes four contentions that

the district court committed significant procedural error in resentencing on remand.

We review purported procedural error for abuse of discretion. United States v.

Spangle, 626 F.3d 488, 497 (9th Cir. 2010), cert. denied, __ S. Ct. ___, 2011 WL
4532051 (Oct. 3, 2011). We affirm.

      First, Appellant urges that the district court erred by varying upward from

the Guidelines sentencing range without sufficient explanation. The record reveals

that the district court permissibly based the upward variance on the nature and

similarity of Appellant’s prior immigration convictions. See United States v.

Orlando, 553 F.3d 1235, 1239 (9th Cir. 2009); cf. United States v. Segura-Del

Real, 83 F.3d 275, 277-78 (9th Cir. 1996) (district court may consider repetitive

immigration violations in calculating upward departure from the Guidelines). The

district court’s explanation for imposing an above-Guidelines sentence was

sufficient. See United States v. Hilgers, 560 F.3d 944, 947 (9th Cir. 2009).

      Second, Appellant contends that the district court failed to adequately

explain its reasons for the extent of its chosen upward variance. In explaining the

upward variance, the district court was especially cognizant that it needed to “up

the ante” sufficiently from Appellant’s previous sentences to ensure adequate



                                          2
deterrence from future recidivism. The district court’s explanation of the extent of

the variance was sufficient.

      Third, Appellant argues that the district court failed to give “respectful

consideration” to the Guidelines. The district court gave sufficient consideration to

the Guidelines, as reflected by the fact that it calculated the correct Guidelines

range, stated that the Guidelines range was the starting point of its analysis, stated

that it was giving the Guidelines respectful consideration, and mentioned the

Guidelines several times during the sentencing. See United States v. Autery, 555
F.3d 864, 873 (9th Cir. 2009).1

      Fourth, Appellant posits that the district court improperly considered the

custodial exposure faced by Appellant for violating the terms and conditions of his

supervised release. We are not persuaded that custodial exposure for a related

supervised release violation is beyond the scope of information that a district court

may consider in its broad sentencing discretion. See Pepper v. United States, __

U.S. ___, 131 S. Ct. 1229, 1240 (2011).2


      1
         To the extent Appellant asks us to question the veracity of the district
court’s statements, we decline that invitation. See United States v. Carty, 520 F.3d
984, 994 (9th Cir. 2008) (en banc) (notwithstanding some contrary indications in
the record, taking the district court at its word regarding the analysis conducted);
see also Hilgers, 560 F.3d at 946 (same).
      2
        To the extent Appellant argues that the district court actually combined the
conviction sentencing with the revocation sentencing, the district court expressly

                                           3
      AFFIRMED.




stated on the record that it did not do so and we take it at its word. See Carty, 520
F.3d at 994; see also Hilgers, 560 F.3d at 946 .

                                           4